
	
		I
		111th CONGRESS
		2d Session
		H. R. 5667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Boren (for
			 himself, Mr. Broun of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Ross, Ms. Herseth Sandlin, Mr. Altmire, Mr.
			 Miller of Florida, and Mr.
			 Boozman) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the conduct of a study on the
		  effectiveness of firearms microstamping technology and an evaluation of its
		  effectiveness as a law enforcement tool.
	
	
		1.Short titleThis Act may be cited as the
			 Firearms Microstamping Evaluation and
			 Study Act of 2010.
		2.PurposesThe purposes of this Act are the
			 following:
			(1)To conduct a
			 comprehensive study of firearms microstamping technology that can be
			 incorporated into a firearm during the manufacturing process in order to
			 determine whether the technology is workable and could be a cost-effective law
			 enforcement tool for use in criminal investigations.
			(2)To determine the cost to manufacturers,
			 firearm owners, and State governments of mandating the incorporation of
			 microstamping technology into a firearm.
			(3)To determine what
			 happens to the reliability of firearms microstamping if non-metallic materials
			 are used to manufacture cartridge cases.
			3.Study
			(a)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Attorney General shall enter into an arrangement with the
			 National Research Council of the National Academy of Sciences, which shall have
			 sole responsibility for conducting under the arrangement a study to
			 examine:
				(1)The design
			 parameters for an effective and uniform system of microstamping firearms and
			 cartridge cases and how this information will be stored and retrieved.
				(2)To determine the
			 cost to taxpayers of incorporating microstamping technology into a firearm,
			 including the cost of any new or additional equipment for law enforcement, and
			 additional training forensic crime laboratories would need in order to read the
			 presence of a microstamp on ballistic crime scene evidence.
				(3)To identify
			 whether there are domestic or international patents applicable to any
			 technology capable of being applied in the manufacturing of a firearm, capable
			 of placing a microscopic array of characters that identify the make, model, and
			 serial number of the firearm, etched or otherwise imprinted in two or more
			 places on the interior surface or internal working parts of a semiautomatic
			 pistol firearm are transferred by imprinting on each cartridge casing when the
			 firearm is discharged.
				(4)To determine
			 whether the normal operation of a firearm over time and repeated firing
			 adversely affects the quality, reproducibility, and legibility of the firearms
			 microstamping impressions on a cartridge case, whether metallic or
			 non-metallic, fired in a microstamped firearm.
				(5)To determine if,
			 utilizing a broad and diverse spectrum of pistols and handgun ammunition (both
			 imported and domestically produced) that is commercially available for sale in
			 the United States, a casing will be imprinted with a legible microstamp.
				(6)To determine the
			 extra cost to manufacture firearms incorporating firearms microstamping
			 technology on a mass production basis using manufacturing techniques and
			 equipment commonly in use in the firearms industry.
				(7)The most effective
			 method for casing recovery that can be used to collect fired cases for entry
			 into a microstamping reading system and the cost of such recovery
			 equipment.
				(8)Which countries, if any, require the sale
			 of microstamped firearms and how effective microstamping has been in
			 investigating crimes committed with microstamped firearms.
				(9)How many
			 revolvers, manually operated handguns, semiautomatic handguns, manually
			 operated rifles, and semiautomatic rifles are sold in the United States each
			 year, the percentage of crimes committed with revolvers, other manually
			 operated handguns, and manually operated rifles as compared with semiautomatic
			 handguns and semiautomatic rifles, and the percentage of cases where spent
			 shell casings are recovered at a crime scene.
				(10)Determine if,
			 when implemented, microstamping would encourage a shift to the use of firearms
			 that do not automatically eject spent casings, to neutralize microstamping
			 identification.
				(11)A comprehensive
			 list of environmental and nonenvironmental factors, including modifications to
			 a firearm with common tools and interchangeable parts, that can remove or
			 change the identifying marks on a cartridge case so as to preclude a
			 scientifically reliable identification of a firearm that has been microstamped,
			 and whether these factors would preclude the specimen from being admissible as
			 evidence in a court of law. This would also include leaving spent shell casings
			 from another firearm at a crime scene.
				(12)The technical
			 improvements in database management that will be necessary to keep pace as the
			 number of microstamped firearms increases, and the estimated cost of any
			 improvements.
				(13)Legal issues that
			 need to be addressed at the Federal and State levels to obtain the type of
			 information that would be captured and stored as part of a national
			 microstamping identification program and the sharing of the information between
			 any State firearm identification systems and the Federal firearm identification
			 system.
				(14)What storage and
			 retrieval procedures guarantee the integrity of information concerning a
			 microstamped firearm for an indefinite period of time and ensure proper chain
			 of custody and admissibility of microstamped evidence or images in a court of
			 law.
				(15)The time, cost,
			 and resources necessary to enter microstamping information into a database
			 listing all new handguns sold in the United States and those possessed lawfully
			 by firearms owners.
				(16)The time, cost,
			 and resources necessary to retrofit all firearms in the United States with
			 microstamped parts and the cost of entering that information into a
			 database.
				(17)The impediments
			 to mandating the retrofitting of firearms in private hands with microstamping
			 technology, and the potential cost to firearm owners of doing so.
				(18)The cost to
			 Federal and State law enforcement of retrofitting firearms in their possession
			 with microstamping technology.
				(19)Whether the cost
			 of firearms microstamping technology outweighs the investigative benefit to law
			 enforcement.
				(20)Whether
			 State-based microstamping systems, or a combination of State and Federal
			 microstamping systems can be used to create a centralized list of firearms
			 owners.
				(21)The cost-effectiveness of systems currently
			 in use by Federal and State law enforcement with regard to the forensic
			 identification of spent projectiles, and whether an approach based on the
			 National Integrated Ballistic Information Network (NIBIN) supported by the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives is superior to using
			 State-based microstamping initiatives.
				4.ConsultationIn carrying out this Act, the National
			 Research Council of the National Academy of Sciences shall consult with—
			(1)Federal, State,
			 and local officials with expertise in budgeting, administering, and using a
			 ballistic imaging system, including the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives, and the Federal Bureau of Investigation;
			(2)law enforcement
			 officials who use ballistic imaging systems;
			(3)entities affected
			 by the actual and proposed uses of microstamping technology, including
			 manufacturers, distributors, importers, and retailers of firearms and
			 ammunition, firearms purchasers and owners and their organized representatives,
			 the Sporting Arms and Ammunition Manufacturers’ Institute, Inc., the National
			 Shooting Sports Foundation, Inc., and National Rifle Association; and
			(4)experts in
			 ballistics imaging, microstamping, and related fields, such as the Association
			 of Firearm and Tool Mark Examiners, projectile recovery system manufacturers,
			 and universities that have conducted studies on microstamping including the
			 University of California at Davis.
			5.ReportNot later than 30 days after the National
			 Research Council of the National Academy of Sciences completes the study
			 conducted under section 3, the National Research Council shall submit to the
			 Attorney General a report on the results of the study, and the Attorney General
			 shall submit to the Congress a report, which shall be made public, that
			 contains the results of the study.
		6.Suspension of use
			 of Federal funds for microstamping technology
			(a)In
			 generalNotwithstanding any other provision of law, a State shall
			 not use Federal funds for microstamping technology until the report referred to
			 in section 5 is completed and transmitted to the Congress.
			(b)Waiver
			 authorityOn request of a State, the Attorney General may waive
			 the application of subsection (a) to a use of Federal funds upon a showing that
			 the use would be in the national interest.
			7.DefinitionsIn this Act:
			(1)The term microstamping
			 technology means the process or technology of etching, engraving or
			 otherwise imprinting on the interior surface or internal working parts of a
			 firearm in a microscopic array of alpha numeric characters, bar, gear, or other
			 code or symbol, that identifies the make, model, and serial number of the
			 firearm or other unique distinguishing identification mark, code, or number
			 associated with the firearm, that is intended to be transferred by imprinting
			 or embossing on to the primer or other part of a cartridge case from a
			 cartridge discharged in that firearm.
			(2)The term
			 handgun has the meaning given the term in section 921(a)(29) of
			 title 18, United States Code.
			(3)The term
			 rifle has the meaning given the term in section 921(a)(7) of title
			 18, United States Code.
			(4)The term cartridge case means
			 the main body of a single round of ammunition into which other components are
			 inserted to form a cartridge.
			(5)The terms
			 manually operated handgun and manually operated rifle
			 mean any handgun or rifle, as the case may be, in which all loading, unloading,
			 and reloading of the firing chamber is accomplished through manipulation by the
			 user.
			(6)The term
			 semiautomatic handgun means any repeating handgun which utilizes a
			 portion of the energy of a firing cartridge to extract the fired cartridge case
			 and chamber the next round, which requires a separate pull of the trigger to
			 fire each cartridge.
			(7)The term
			 semiautomatic rifle has the meaning given the term in section
			 921(a)(28) of title 18, United States Code.
			(8)The term
			 projectile means that part of ammunition that is, by means of an
			 explosive, expelled through the barrel of a firearm.
			(9)The term revolver means a
			 firearm with a cylinder having several chambers so arranged as to rotate around
			 an axis and be discharged successively by the same firing mechanism through a
			 common barrel.
			
